 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4   ANDREW PERRONG,                                          Case No. 2:19-CV-00115-RFB-EJY
 5                 Plaintiff,
                                                                         ORDER
 6          v.
 7   SPERIAN ENERGY CORP., et al.,
 8                 Defendants.
 9

10          Before the Court is Energy Group Consultants, Inc.’s Emergency Motion for an Enlargement
11   of Time to Respond to Sperian Energy Corp.’s Discovery Requests (ECF No. 100). This Motion
12   was prompted by Sperian’s failure to respond to Energy Group’s request for a two week extension
13   of time to respond to discovery propounded by Sperian.
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to Energy Group’s Motion must be filed by
16   5:00 p.m. on Thursday, November 7, 2019. If no opposition is filed, Energy Group’s Motion shall
17   be granted.
18          DATED: November 5, 2019
19

20

21
                                                ELAYNA J. YOUCHAH
22                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                   1
